DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance between the discharge port and suction opening, the lower limit distance, and the upper limit distance must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claim 2 recites the limitation of “a gas is discharged from the discharge port” it is unclear whether the gas is intended to be the same as the fluid recited in claim 1, a component of the fluid, or an additional element.  
Claim 6 is marked as original, but contains amendments to correct dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “lower limit distance” in claim 7 and “upper limit distance” in claim 9 are relative terms which render the claims indefinite. The terms “lower limit distance” and “upper limit distance” are not adequately defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In both claim 7 and 9, the terms are used to establish lower (claim 7) and upper (claim 9) bounds on the distance between the discharge port and the suction opening. However, these bounds 
Claims 12-14 recite the limitation "the rotation direction of the table" in the last two lines of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 12-14 depend, not only fails to establish a rotation direction for the table, it also does not necessarily require that the table rotate at all.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 6626743).
Regarding claim 1, Boyd teaches a substrate processing apparatus comprising: 

a discharge suction section which includes a discharge port which communicates with a fluid supply source and through which a fluid is discharged to the polishing surface (pipe 42 contains liquid 43, which is forced through opening 44 to make stream 48; see Boyd fig. 2 and col. 3 lines 32-57) and a suction opening which communicates with a vacuum source and through which the fluid existing on the polishing surface is sucked (suction opening 52 is connected to vacuum source 54 through vacuum house 56 and retrieves liquid and debris from surface, see Boyd figs. 2-4 and col. 4 lines 40-46).
Boyd does not explicitly teach that the discharge suction source used on circular disc 290 has identical or equivalent structure to that shown in figs 2-4, but the use of such would have been obvious to a person of ordinary skill in the art as a combination of known prior art elements according to known methods to yield predictable results.

Regarding claim 5, Boyd teaches the substrate processing apparatus according to claim 1, wherein the table is rotatable (rotates in direction 224, see Boyd fig. 7), the discharge port is disposed on an upstream side of the suction opening in a rotation direction of the table (opening 44 is upstream of suction section 52, see Boyd fig. 2), and a liquid is supplied from the discharge port (liquid 43, see Boyd col. 3 lines 32-57).

Regarding claims 7 and 9, Boyd teaches the substrate processing apparatus according to claim 1, wherein there is a distance between the discharge port and suction opening (See Boyd fig. 2). 

claim 10, Boyd teaches the substrate processing apparatus according to claim 1, wherein the discharge port and the suction opening are positioned on an approximately identical plane (positioned on same plane, see cross-section shown in Boyd fig. 2).

Regarding claim 11, Boyd teaches the substrate processing apparatus according to claim 1, wherein a plurality of the discharge ports are disposed in a radial direction of the table (Openings 44 can be a series of small openings extending across a radius, see Boyd col. 4 lines 3-21).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd as applied to claim 1 above, and further in view of Tang et al. (US PGPub 2014/0323017), hereinafter Tang.
Regarding claim 2, Boyd teaches the substrate processing apparatus according to claim 1, but does not teach that a gas is discharged from the discharge port, and a liquid on the polishing surface is vibrated or disturbed.
However, Tang teaches the concept of using a gas-energized fluid as a cleaning liquid discharged from ports onto a polishing surface to enhance cleaning (see Tang figs. 3a-3b and paragraphs [0029]-[0031]). 
It would have been obvious to a person having ordinary skill in the art implement the teachings of Tang into the device of Boyd, as doing so would reduce the amount of slurry residue build-up (see Tang paragraph [0029]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd as applied to claim 1 above, and further in view of Butterfield et al. (US 9687960), hereinafter Butterfield.
claim 6, Boyd teaches the substrate processing apparatus according to claim 1, but does not teach that a flow path leading to the discharge port is inclined in a direction opposite to a direction of the suction opening.
However, Butterfield teaches a cleaning unit (spray body 18) for use on a polishing table, wherein the rinse body includes additional discharge ports with a flow path angled away from the rinse body (see Butterfield fig. 4a and col. 12 lines 39-64).
It would have been obvious to a person having ordinary skill in the art to include such additional discharge ports in the device of Boyd, as doing so would help ensure that the polishing pad did not dry out (see Butterfield col. 12 lines 39-46).

Regarding claim 8, Boyd teaches the substrate processing apparatus according to claim 1, but does not teach that a flow path leading to the discharge port is inclined in a direction of the suction opening.
However, Butterfield teaches a cleaning body wherein a discharge port (fluid outlet 22c) is angled towards the waste removal section (see Butterfield fig. 5c).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to implement the teaching of angling the discharge port into the device of Boyd, as doing so represents the use of a known technique to improve a similar device in the same way.

Claims 1, 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mavliev et al. (US 7452264), hereinafter Mavliev.
Regarding claim 1, Mavliev teaches a substrate processing apparatus comprising: 
a table on which a polishing surface for polishing a substrate is provided (pad assembly 222 is on platen assembly 230, see Mavliev fig. 1); and 

a suction opening which communicates with a vacuum source and through which the fluid existing on the polishing surface is sucked (fluid is removed via downstream director, see Mavliev col. 4 lines 52-57; Downstream director may include suction ports 604 coupled to a vacuum source 610, see Mavliev fig. 4a and col. 5 lines 56-67).

Regarding claim 3, Mavliev teaches the substrate processing apparatus according to claim 1, wherein the table is rotatable (rotates in direction 380, see Mavliev fig. 5), 
the discharge port is disposed on a downstream side of the suction opening in a rotation direction of the table (polishing fluid delivery arm 304 is downstream of the downstream director, indicated by 320 in Mavliev fig. 2), and a liquid is supplied from the discharge port (polishing fluid supplied to pad assembly through nozzle 306, see Mavliev col. 4 lines 42-52).

Regarding claim 4, Mavliev teaches the substrate processing apparatus according to claim 3, wherein the liquid discharged from the discharge port is a processing solution for processing a substrate (polishing fluid, see Mavliev col. 4 lines 42-52).

Regarding claim 13, Mavliev teaches the substrate processing apparatus according to claim 1, further comprising: 
a dresser for performing dressing of the polishing surface (disk at end of arm 420, see Mavliev fig. 2 and col. 4 lines 32-41); and 

wherein the discharge suction section is disposed on a downstream side of the dresser in the rotation direction of the table and is disposed on an upstream side of the polishing liquid supply section in the rotation direction of the table (discharge section represented by 320 is between conditioning wheel and nozzle in direction of rotation, see Mavliev fig. 2).
Although Mavliev does not teach each element in a single embodiment, it teaches the various elements, so producing such an embodiment would have been obvious to a person of ordinary skill in the art at the time of the invention as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 14, Mavliev teaches the substrate processing apparatus according to claim 1, further comprising: 
a substrate holding section which holds the substrate (204, see Mavliev fig. 5); and 
a dresser for performing dressing of the polishing surface (disk at end of arm 420, see Mavliev fig. 5 and col. 7 lines 16-41), 
wherein the discharge suction section (upstream director 802) is disposed on a downstream side of the substrate holding section in the rotation direction of the table and is disposed on an upstream side of the dresser in the rotation direction of the table (upstream director 802 may be a combination of gas stream or spray, and a vacuum, see col. 7 lines 16-41 and has similar form to downstream director; 802 is located downstream of substrate holding section 204 and upstream of the conditioning disk on the end of arm 420). 
Although Mavliev does not teach each element in a single embodiment, it teaches the various elements, so producing such an embodiment would have been obvious to a person of ordinary skill in .

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10737366).
Regarding claim 1, Lee teaches a substrate processing apparatus comprising: 
a table on which a polishing surface for polishing a substrate is provided (table 106 holds polishing pad 220, see Lee col. 5 lines 22-28); and 
a discharge suction section which includes 
a discharge port which communicates with a fluid supply source and through which a fluid is discharged to the polishing surface (cleaning liquid spray unit 170 includes nozzle 172 and is connected to a liquid supply by pipe 174, see Lee figs. 2-5 and col. 7 lines 8-21) and 
a suction opening which communicates with a vacuum source and through which the fluid existing on the polishing surface is sucked (suction unit 180 has suction port 182 and a discharge pipe 184, see Lee fig. 5 and col. 7 line 66 - col. 8 line 8).
Lee does not explicitly teach the presence of a fluid supply source or vacuum source, but the presence of such would be obvious to a person having ordinary skill in the art, as the cleaning liquid and suction required by the spray and suction units must be supplied by something.

Regarding claim 12, Lee teaches the substrate processing apparatus according to claim 1, further comprising: 
a polishing liquid supply section which supplies a polishing liquid to the polishing surface (slurry supply unit 140, see Lee figs. 1-2 and col. 6 lines 21-23); and 

wherein the discharge suction section is disposed on a downstream side of a polishing liquid supply nozzle in the rotation direction of the table and is disposed on an upstream side of the substrate holding section in the rotation direction of the table (pad may be rotated in clockwise or counterclockwise direction, see Lee col. 5 lines 22-28; When rotated clockwise, arm including conditioner and discharge suction section is placed between slurry supply 140 and substrate holding sections 124-1 and 124-2, see Lee figs. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motoshima et al. (US 9579768), Kramer (US 9312142), Butterfield et al. (US PGPub 2016/0016283), Chen (US 8920572), Chen (US PGPub 2015/0079885), Lee et al. (US PGPub 2014/0273763), Miyazaki et al. (US PGPub 2009/0305612), Gotkis et al. (US 7166015), Kojima et al. (US 6899592), Li et al. (US 6669538), Tolles (US 6607428), Wijekoon et al. (US 6572453), Kobayashi et al. (US 6488573), Manfredi (US 6350183), Osterheld et al. (US 6319098), Kennedy et al. (US 6280299), Drill et al. (US 6241587), Drill (US 6190236), Katagiri et al. (US 6099393), Mitsuhashi et al. (US 6039635), Varian et al. (US 5916010), Allman et al. (US 5868608), Skrovan (US 5645682), Walker et al. (US 5616069), and Walker et al. (US 5779522) teach various aspects of polish pad cleaning and conditioning processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723